Case 2:20-cv-00479-JPH-DLP Document 29 Filed 12/16/20 Page 1 of 3 PageID #: 161




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 TERRANCE ALDEN,                                          )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )          No. 2:20-cv-00479-JPH-DLP
                                                          )
 FEDERAL BUREAU OF PRISONS,                               )
                                                          )
                                Defendant.                )


                 Order Screening Complaint and Directing Further Proceedings

         Plaintiff Terrance Alden, an inmate of the Federal Bureau of Prisons ("BOP") at the United

 States Penitentiary McCreary, brings this action alleging that his civil rights were violated while

 he was incarcerated at the United States Penitentiary in Terre Haute, Indiana ("USP Terre Haute").

 Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

 obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

                                             I. Screening Standard

         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

 the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

 against a defendant who is immune from such relief. In determining whether the complaint states

 a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

 Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

 dismissal,

         [the] complaint must contain sufficient factual matter, accepted as true, to state a
         claim for relief that is plausible on its face. A claim has facial plausibility when the
         plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.



                                                      1
Case 2:20-cv-00479-JPH-DLP Document 29 Filed 12/16/20 Page 2 of 3 PageID #: 162




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

 are construed liberally and held to a less stringent standard than formal pleadings drafted by

 lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                            II. Discussion

        Mr. Alden sues the BOP. He alleges that he suffers from a condition which makes him

 unable to sleep if he is celled with another inmate. Therefore, according to Mr. Alden, when he

 was housed at USP Terre Haute with a cellmate, he passed out several times due to sleep

 deprivation, injuring himself. Mr. Alden asserts that the actions of prison officials were negligent

 and violated the Rehabilitation Act. Finally, Mr. Alden alleges that prison officials retaliated

 against him for filing a Tort Claims Notice regarding these allegations.

        Based on the screening standard set forth above, Mr. Alden's claim that prison officials

 were negligent, and their negligence caused him injury shall proceed under the Federal Tort

 Claims Act. Because the only proper defendant in an action pursuant to the FTCA is the United

 States itself, Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008), the clerk will be directed to add

 the United States as a defendant.

        Mr. Alden's Rehabilitation Act claim shall proceed against the Bureau of Prisons.

        Any retaliation claim is dismissed because the defendant agency is not a proper defendant

 in a Bivens action. See Federal Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 484 (1994).

        This summary of claims includes all of the viable claims identified by the Court. If Mr.

 Alden believes that additional claims were alleged in the complaint, but not identified by the Court,

 he shall have through January 15, 2021, in which to identify those claims.

                              III. Conclusion and Service of Process

        The clerk shall add the United States as defendant on the docket.



                                                   2
Case 2:20-cv-00479-JPH-DLP Document 29 Filed 12/16/20 Page 3 of 3 PageID #: 163




        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to the defendants.

 The Marshal for this District or his Deputy shall serve the summons, together with a copy of the

 complaint, dkt. [1], and a copy of this Entry, on the defendants and on the officials designated

 pursuant to Fed. R. Civ. P. 4(i)(2), at the expense of the United States.

 SO ORDERED.

Date: 12/16/2020




 Distribution:

 TERRANCE ALDEN
 02595-135
 MCCREARY - USP
 MCCREARY U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 3000
 PINE KNOT, KY 42635

 United States Marshal




                                                  3
